DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on July 31, 2022, fails to comply with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609 because it does not meet the format requirements of 37 CFR 1.98(a)(1).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
It is recommended that a document containing the disclosed information be submitted along with a form PTO/SB/08A or 08B (or on a form having a format equivalent to one of these forms), with the document describing the disclosed information being listed as non-patent literature.  For disclosed information pertaining to prior public use or prior sales (see MPEP 2152.02(c) and 2152.02(d)), it is recommended that the disclosed information include the trade names of any products or services that have incorporated the claimed subject matter, the dates when these products were available for sale or in public use (if known), and any specific technical information for these products pertaining to the claimed invention.  

Drawings and Specification
The drawings and specification were objected to in the previous Office action.  In view of the amendment filed on July 31, 2022, the issues have been resolved and the objections are withdrawn.

Status of Claims
Claims 1, 3-5, 8, 10, 12-13, 15, and 17-19 were modified in an amendment filed on July 31, 2022.
Claims 1-20 are pending and are rejected under 35 U.S.C. § 103.
Claims 1, 8, and 15 are objected to due to minor informalities.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 13 was objected to in the previous Office action due to minor informalities.  In view of the amendment filed on July 31, 2022, the issues have been resolved and the objections are withdrawn.
Claims 1, 8, and 15, as amended, are objected to because of the following informalities:  
Claim 1, as amended, contains the limitation “sending a message from the embedded controller to a timing controller of a display panel, the message instructing the timing controller to access a data structure on a non-volatile storage and select one or more error or warning message data items-associated with the particular component or a system state from multiple different data items stored in the data structure.”  Claims 8 and 15, as amended, contain similar limitations.  There appears to be a typographical error and the limitation should read “sending a message from the embedded controller… and select one or more error or warning message data items associated with the particular component or a system state from multiple different data items stored in the data structure.”
Claim 8, as amended, also contains the limitation “send a first message from the embedded controller… and display, on a display area of the display panel,-the custom composite image.”  There appears to be a typographical error and the limitation should read “send a first message from the embedded controller… and display, on a display area of the display panel, the custom composite image.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-8, 12-15, and 17-20

Claims 1, 3-8, 12-15, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Gillon (U.S. Patent Publication No. 2016/0117176) in view of Cloney et al. (U.S. Patent No. 6,791,572).

Claim 1
Regarding claim 1, Gillon discloses:
A method comprising: 
determining, by an embedded controller of a computing device, that a power-on has been initiated (Gillon: ¶ [0025]-[0026] (embedded controller (EC) can detect power on event)); 
determining, by the embedded controller, that a particular component of a plurality of components of the computing device has an issue that prevents a normal boot of a basic input output system (BIOS) of the computing device (Gillon: ¶ [0025] (embedded controller (EC) prepares information handling system to boot by activating various hardware components in preparation of launching operating system for execution (also referred to as a basic input/output system (BIOS))); ¶ [0029] (pre-boot diagnostic content may be generated by EC, including error messages associated with a hardware component)); and 
only upon determining that the particular component has the issue, then:
sending a message from the embedded controller to a timing controller of a display panel (Gillon: ¶ [0026]-[0027] (embedded controller (EC) enables pre-boot diagnostic display which can involve a display controller (such as a timing controller))), 
in the timing controller, responding to the message from the embedded controller by accessing the non-volatile storage from the timing controller to select and retrieve the one or more error or warning message data items and then assembling a custom composite image that comprises multiple separate data item images including the selected one or more error or warning message data items that are selected from the data structure and that does not include one or more other data items from the data structure, and displaying, on a display area of the display panel, the custom composite image (Gillon: ¶ [0027]-[0029] (display controller (timing controller) may receive display input, which may include commands and display data, and generates a corresponding display (such as image or video output) on the display; pre-boot diagnostic content may be stored in an internal memory and may include textual content (including error messages), graphical content, imagery, video, among other types of desired content.)); and 
only upon determining that the particular component does not have the issue, then in the timing controller: 
displaying, on the display area of the display panel, a different image from the custom image, the different image comprising one or more of the other data items from the data structure and not comprising the one or more error or warning message data items (Gillon: ¶ [0027]-[0029] (display controller (timing controller) may receive display input, which may include commands and display data, and generates a corresponding display (such as image or video output) on the display; pre-boot diagnostic content may include textual content (including error messages), graphical content, imagery, video, among other types of desired content.));
wherein a display device connected to the computing device comprises the display panel and the timing controller (Gillon: ¶ [0026]-[0027] (embedded controller (EC) enables pre-boot diagnostic display which can involve a display controller (such as a timing controller))).

Further regarding claim 1, Gillon does not explicitly disclose, but Cloney teaches:
sending a message from the embedded controller to a timing controller of a display panel, the message instructing the timing controller to access a data structure on a non-volatile storage and select one or more error or warning message data items associated with the particular component or a system state from multiple different data items stored in the data structure (Cloney: Figure 5; Col. 3, Lines 2-10; Col. 12, Lines 13-38); 
in the timing controller, responding to the message from the embedded controller by accessing the non-volatile storage from the timing controller to select and retrieve the one or more error or warning message data items and then assembling a custom composite image that comprises multiple separate data item images including the selected one or more error or warning message data items that are selected from the data structure and that does not include one or more other data items from the data structure (Cloney: Figures 5 and 10A-10B; Col. 2, Line 66 to Col. 3, Line 10; Col. 12, Lines 13-38; Col. 17, Line 43 to Col. 18, Line 12);
accessing the non-volatile storage to select and retrieve the one or more other data items from the data structure (Cloney: Figure 5; Col. 2, Line 66 to Col. 3, Line 10; Col. 12, Lines 13-38).

	Gillon teaches using an embedded controller (EC) to enable pre-boot diagnostic display which can involve a display controller (such as a timing controller).  The pre-boot diagnostic content may be stored in an internal memory and may include textual content (including error messages), graphical content, imagery, video, among other types of desired content (Gillon: ¶ [0026]-[0029]).  However, Gillon does not explicitly teach storing display content in non-volatile storage and assembling a composite image.
	Cloney teaches storing graphic objects and templates in storage such as read only memory (ROM), erasable ROM, and flash memory (which corresponds to the non-volatile storage in the claim).  The graphic objects contain information about what is to be displayed on the display screen during the boot-up process, with the information stored in data structures (Cloney: Figure 5; Col. 2, Line 66 to Col. 3, Line 10; Col. 12, Lines 13-38).  Cloney further teaches that the templates are used to generate zones used to display bitmaps (such as logos) and/or text (Cloney: Figures 10A-10B; Col. 17, Line 43 to Col. 18, Line 12).  The use of templates and generated zones to create a display correspond to assembling a custom composite image in the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize graphics objects and templates as taught by Cloney in conjunction with displaying the pre-boot diagnostics taught by Gillon.  One of ordinary skill would be motivated to do so in order to be able to generate and display graphics and/or text information pertaining to pre-boot diagnostics during boot-up more efficiently and simply (Cloney: Col. 1, Lines 34-51).

Claims 3-7
Regarding claim 3, Gillon in view of Cloney discloses:
The method of claim 1, wherein the custom composite image further comprises a small logo that occupies only a portion of the display area and that is assembled together with the one or more error or warning message data items positioned in a remaining portion of the display area that is not occupied by the small logo; and where the different image comprises a large logo without the one or more error or warning message data items, the large logo sized to occupy at least a portion of the display area that is not occupied by the small logo (Gillon: ¶ [0027]-[0029] (generation of a display (such as image or video output) including pre-boot diagnostic content; pre-boot diagnostic content may include textual content (including error messages), graphical content, imagery, video, among other types of desired content.); Cloney: Figures 10A-10B; Col. 17, Line 43 to Col. 18, Line 12 (generation of zones to arrange the display of bitmaps (such as logos) and/or text)).

Regarding claim 4, Gillon in view of Cloney discloses:
The method of claim 1, wherein the timing controller: 
copies the one or more error or warning message data items from a flash memory that is accessible to the timing controller to create the composite image as a composite bitmapped image; and transfers the bitmapped image via direct memory access to a frame buffer associated with the display panel (Gillon: ¶ [0026]-[0029] (pre-boot diagnostic content may be stored in internal memory and referenced by embedded controller (EC); EC sends diagnostic content to display controller (timing controller) which generates a corresponding display (such as image or video output) on the display); Cloney: Figures 10A-10B; Col. 17, Line 43 to Col. 18, Line 12 (generation of zones to arrange the display of bitmaps (such as logos) and/or text)).


Regarding claim 5, Gillon in view of Cloney discloses:
The method of claim 1, further comprising: 
determining whether or not the issue that prevented booting the BIOS of the computing device is not present (Gillon: ¶ [0031] (diagnostic information may include information that no errors occurred)); and
only upon determining that the issue that prevented booting the BIOS of the computing device is not present, then performing the following:
initiating the booting of the BIOS (Gillon: ¶ [0031] (pre-boot diagnostic content displayed during booting of information handling system (which includes the BIOS))), and 
sending a second message from the embedded controller to the timing controller, the second message causing the timing controller to display, on the display panel, the different image comprising the large logo without the one or more error or warning message data items (Gillon: ¶ [0026]-[0029] (EC sends diagnostic content to display controller (timing controller) which generates a corresponding display (such as image or video output) on the display; The pre-boot diagnostic content may include textual content, graphical content, imagery, video, among other types of desired content.); ¶ [0031] (The pre-boot display content may be output during booting of the information handling system. The pre-boot display content is output on the display to the user.)).

Regarding claim 6, Gillon in view of Cloney discloses:
The method of claim 5, further comprising: 
receiving an instruction from a video source of the computing device that the video source is available (Gillon: ¶ [0027] (During regular operation of information handling system, that is, after operating system has booted and is executing, display switch may route video interface to display input.); ¶ [0031] (reset of display mode signal)); and 
sending a third message from the embedded controller to the timing controller, the third message instructing the timing controller to display, on the display panel, an output of the video source (Gillon: ¶ [0031] (routing video signal from display adapter to display controller to be displayed on the display)).

Regarding claim 7, Gillon in view of Cloney discloses:
The method of claim 6, wherein the video source comprises an embedded display port (eDP) or a mobile industry processor interface (MIPI) display serial interface (DSI) (Gillon: ¶ [0026] (display can support embedded display port (eDP))).


Claim 8
	Regarding claim 8, Gillon discloses: 
A computing device comprising: 
a plurality of components comprising one or more processors (Gillon: Figure 1; ¶ [0020]); 
an embedded controller (Gillon: Figure 1; ¶ [0025]); 
a read-only memory (ROM) to store a basic input output system (BIOS) (Gillon: Figure 1; ¶ [0023]); 
wherein the embedded controller is configured with instructions to, before the one or more processors begin to execute: 
determine that a power-on has been initiated (Gillon: ¶ [0025]-[0026] (embedded controller (EC) can detect power on event)); 
determine that a particular component of the plurality of components of the computing device has an issue that prevents booting the BIOS (Gillon: ¶ [0025] (embedded controller (EC) prepares information handling system to boot by activating various hardware components in preparation of launching operating system for execution (also referred to as a basic input/output system (BIOS))); ¶ [0029] (pre-boot diagnostic content may be generated by EC, including error messages associated with a hardware component)); and 
only upon determining that the particular component has the issue, then:
send a first message from the embedded controller to a timing controller of a display panel (Gillon: ¶ [0026]-[0027] (embedded controller (EC) enables pre-boot diagnostic display which can involve a display controller (such as a timing controller))), and display, on a display area of the display panel, the custom composite image (Gillon: ¶ [0027]-[0029] (display controller (timing controller) may receive display input, which may include commands and display data, and generates a corresponding display (such as image or video output) on the display; pre-boot diagnostic content may include textual content (including error messages), graphical content, imagery, video, among other types of desired content.)); and  
only upon determining that the particular component does not have the issue, then send a second message from the embedded controller to the timing controller of the display panel to cause the timing controller to: 
display, on the display area of the display panel, a different image from the custom image, the different image comprising one or more of the other data items from the data structure and not comprising the one or more error or warning message data items (Gillon: ¶ [0027]-[0029] (display controller (timing controller) may receive display input, which may include commands and display data, and generates a corresponding display (such as image or video output) on the display; pre-boot diagnostic content may include textual content (including error messages), graphical content, imagery, video, among other types of desired content.));
wherein a display device connected to the computing device comprises the display panel and the timing controller (Gillon: ¶ [0026]-[0027] (embedded controller (EC) enables pre-boot diagnostic display which can involve a display controller (such as a timing controller))).


Further regarding claim 8, Gillon does not explicitly disclose, but Cloney teaches:
send a first message from the embedded controller to a timing controller of a display panel, the message instructing the timing controller to access a data structure on a non-volatile storage and select multiple separate data item images including the one or more error or warning message data items associated with the particular component or a system state from multiple different data items stored in the data structure to assemble a custom composite image that comprises the selected one or more error or warning message data items from the data structure and that does not include one or more other data items from the data structure (Cloney: Figures 5 and 10A-10B; Col. 2, Line 66 to Col. 3, Line 10; Col. 12, Lines 13-38; Col. 17, Line 43 to Col. 18, Line 12); and
access the non-volatile storage to select and retrieve the one or more other data items from the data structure (Cloney: Figure 5; Col. 2, Line 66 to Col. 3, Line 10; Col. 12, Lines 13-38).

	Gillon teaches using an embedded controller (EC) to enable pre-boot diagnostic display which can involve a display controller (such as a timing controller).  The pre-boot diagnostic content may be stored in an internal memory and may include textual content (including error messages), graphical content, imagery, video, among other types of desired content (Gillon: ¶ [0026]-[0029]).  However, Gillon does not explicitly teach storing display content in non-volatile storage and assembling a composite image.
	Cloney teaches storing graphic objects and templates in storage such as read only memory (ROM), erasable ROM, and flash memory (which corresponds to the non-volatile storage in the claim).  The graphic objects contain information about what is to be displayed on the display screen during the boot-up process, with the information stored in data structures (Cloney: Figure 5; Col. 2, Line 66 to Col. 3, Line 10; Col. 12, Lines 13-38).  Cloney further teaches that the templates are used to generate zones used to display bitmaps (such as logos) and/or text (Cloney: Figures 10A-10B; Col. 17, Line 43 to Col. 18, Line 12).  The use of templates and generated zones to create a display correspond to assembling a custom composite image in the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize graphics objects and templates as taught by Cloney in conjunction with displaying the pre-boot diagnostics taught by Gillon.  One of ordinary skill would be motivated to do so in order to be able to generate and display graphics and/or text information pertaining to pre-boot diagnostics during boot-up more efficiently and simply (Cloney: Col. 1, Lines 34-51).

Claims 12-13
Claim 12 contains limitations for a device which are similar to the limitations for the methods described in claims 3 and 5, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.
Claim 13 contains limitations for a device which are similar to the limitations for the method described in claim 6, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 14
Regarding claim 14, Gillon in view of Cloney discloses: 
The computing device of claim 8, wherein the embedded controller is further configured to: determine a status of a battery of the computing device using data provided by a battery
management unit of the computing device (Gillon: ¶ [0029] (pre-boot diagnostic information may include battery status)).

Claims 15 and 17-20
Claims 15 and 17-20 contain limitations for non-transitory computer readable media which are similar to the limitations for the method described in claims 1 and 3-6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Claims 2, 9, 11, and 16
Claims 2, 9, 11, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Gillon (U.S. Patent Publication No. 2016/0117176) in view of Cloney et al. (U.S. Patent No. 6,791,572) in further view of Montero et al. (U.S. Patent Publication No. 2017/0116840).

Claim 2
Regarding claim 2, Gillon in view of Cloney discloses:
The method of claim 1, further comprising: 
determining a status of individual components of the plurality of components, wherein the plurality of components comprise a central processing unit (CPU) (Gillon: ¶ [0016]), a random access memory (RAM) (Gillon: ¶ [0023]), a battery connected to the computing device (Gillon: ¶ [0029]), a power adapter connected to the computing device, the BIOS (Gillon: ¶ [0025]), and a storage device connected to the computing device (Gillon: ¶ [0016]). 

Further regarding claim 2, Gillon in view of Cloney does not explicitly disclose, but Montero teaches:
a power adapter connected to the computing device (Montero: ¶ [0015]).

	Montero teaches a power adapter warning system for an information handling system which initializes and detects a power adapter device and displays pre-boot warning messages and other information as appropriate (Montero: Abstract; ¶ [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a power adapter device as taught by Montero in conjunction with the pre-boot diagnostics taught by Gillon in view of Cloney.  One of ordinary skill would be motivated to do so in order to provide an improved warning to the user that there is a problem providing sufficient power to the system (Montero: ¶ [0005]-[0006]).
	
Claim 9
Claim 9 contains limitations for a device which are similar to the limitations for the method described in claim 2, and is rejected under 35 U.S.C. §103 for the same reasons as detailed above.
	
Claim 16
Claim 16 contains limitations for non-transitory computer readable media which are similar to the limitations for the method described in claim 2, and is rejected under 35 U.S.C. §103 for the same reasons as detailed above.

Claim 11
Regarding claim 11, Gillon in view of Cloney discloses:
The computing device of claim 8, wherein the one or more error messages comprise
text indicating at least one of: 
the battery is not present; a request to connect the battery; a charge level of the battery is below a predetermined level; the battery is being charged (Gillon: ¶ [0029] (the pre-boot diagnostic content may include a battery symbol with an indication of a battery charge and other status when the information handling system includes a battery)); 
a boot process will initiate after the charge level is equal to or above the predetermined level; a boot process will take longer than normal; a bootable image was not found on one or more storage devices connected to the computing device; a processor error associated with a central processing unit (CPU) occurred; a memory error associated with a random-access memory (RAM) of the computing device occurred; a ROM error associated with the ROM occurred; or an error code associated with a particular component of the plurality of components.

Further regarding claim 11, Gillon in view of Cloney does not explicitly disclose, but Montero teaches:
a power adapter is not connected to the computing device; the power adapter is incompatible with the computing device; or the power adapter is inadequate for a power usage of the computing device (Montero: ¶ [0015]).

	Gillon in view of Cloney teaches detecting and displaying pre-boot diagnostic information (including error messages) for various hardware components in an information handling system and provides an example involving battery status (Gillon: ¶ [0029]).  Montero teaches a power adapter warning system for an information handling system which initializes and detects a power adapter device and displays pre-boot warning messages and other information as appropriate (Montero: Abstract; ¶ [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a power adapter device as taught by Montero in conjunction with the pre-boot diagnostics taught by Gillon in view of Cloney.  One of ordinary skill would be motivated to do so in order to provide an improved warning to the user that there is a problem providing sufficient power to the system (Montero: ¶ [0005]-[0006]).
	

Claim 10
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Gillon (U.S. Patent Publication No. 2016/0117176) in view of Cloney et al. (U.S. Patent No. 6,791,572) in further view of Michelet et al. (U.S. Patent No. 6,845,277).

Regarding claim 10, Gillon in view of Cloney discloses:
The computing device of claim 8, wherein: the first message further instructs the timing controller to display a logo, an icon, a quick response (QR) code, or another graphics image on the display panel (Gillon: ¶ [0027]-[0029] (display controller (timing controller) may receive display input, which may include commands and display data, and generates a corresponding display (such as image or video output) on the display; pre-boot diagnostic content may include textual content (including error messages), graphical content, imagery, video, among other types of desired content.); Cloney: Figures 10A-10B; Col. 17, Line 43 to Col. 18, Line 12 (generate zones used to display bitmaps (such as logos) and/or text)).

Further regarding claim 10, Gillon does not explicitly disclose, but Michelet teaches:
the first message is compliant with an I2C protocol (Michelet: Col. 7, Lines 26-56).

Michelet teaches using the I2C protocol for communication with the display even during the pre-operational phase of the booting process of the operating system, particularly before the graphics system is activated (Michelet: Col. 7, Lines 26-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the I2C protocol for communication with the display as taught by Michelet in conjunction with the pre-boot diagnostics taught by Gillon in view of Cloney.  One of ordinary skill would be motivated to do so because the I2C protocol is well known in the art for communication with a display (Michelet: Col. 1, Lines 54-59).


Response to Arguments – Claim Rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on July 31, 2022) with respect to the rejections of the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been fully considered and are partially persuasive. 
Regarding the rejection of independent claim 1, Applicant presents arguments that the cited references do not teach all of the limitations in the amended claim 1.  Independent claims 8 and 15 were amended to recite similar limitations as the amended claim 1.  
Upon further consideration, the Examiner agrees that Gillon does not explicitly teach certain limitations in the amended independent claims.  Therefore, the rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been withdrawn.  However, upon further consideration of the amended claims, a new ground(s) of rejection under 35 U.S.C. § 103 is made in view of Gillon and Cloney as detailed above.
As detailed in the rejections above, Gillon is combined with Cloney to teach the amended claims.  Gillon teaches using an embedded controller (EC) to enable a pre-boot diagnostic display which can involve a display controller (such as a timing controller).  The pre-boot diagnostic content may be stored in an internal memory and may include textual content (including error messages), graphical content, imagery, video, among other types of desired content.  Cloney is used to teach storage of graphic information in non-volatile storage and assembling a composite image to be displayed during boot-up.  It is maintained that the combination of Gillon and Cloney would reasonably suggest the amended independent claims to one of ordinary skill in the art.
Accordingly, claims 1-20, as amended, are rejected under 35 U.S.C. § 103 as detailed above.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.  Eda (Japanese Patent Publication No. JP2004213165A) and Abgrall (U.S. Patent No. 6,373,498) teach various aspects of displaying text and graphics in a pre-boot environment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113